Case 5:21-cv-05017-TLB Document1 Filed 01/25/21 Page 1 of 1 PagelD #: 1

JS 44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

L (a) PLAINTIFFS DEFENDANTS
MICHELE CAREY and JACOB WOODELL SHINE SOLAR, LLC, CALEB GORDEN and THOMAS LOWDEN
{b) County of Residence of First Listed Plaintiff Washington County of Residence of First Listed Defendant
(EXCEPT IN C18. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

i Att Tf Known,
Jos sateeny’ SANFORD PAW FIRM BLLO” Ritkpatrick Piaza, omnes ?
10800 Financial Centre Parkway, Suite 610, Little Rock, Arkansas 72211
501-221-0088; josh@sanfordlawfirm.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Piace an “¥” in One Box Only} Iii. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “X” in One Box for Plaintiff
(For Diversity Cases Onty) and One Box for Defendant)
41 U.S. Government PL3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S, Government Not a Party) Citizen of This State a1 § 1 Incorporated or Principal Place o4 O4
of Business In This State
O 2 US, Government O04 Diversity Citizen of Another State 4 2 & 2 Incorporated and Principal Place o3s O85
Defendant Cndicate Citizenship of Parties in Item [1) of Business In Another State
Citizen or Subject of a o3 OQ 3. Foreign Nation o6 m6
Foreign Country
IV, NATURE OF SUIT (ace an x” in One Box Only) = Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFRIVUREPENALTY | BANKRUPTCY
3 110 Insurance PERSONAL INJURY PERSONALINJURY | 625 Drug Related Seizure G 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine & 310 Airplane (4 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC
OF 130 Miller Act 1) 315 Airplane Product Product Liability 9 690 Other 28 USC 157 3729(a))
© 140 Wegotiable Instrument Liability (4 367 Health Care/ OG 400 State Reapportionment
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical [ O 410 Antitrast
& Enforcement of Judgment Slander Personal Injury G 820 Copyrights 4 430 Banks and Banking
O71 151 Medicare Act GC 330 Federal Employers’ Product Liability © 830 Patent GF 450 Commerce
0 152 Recovery of Defaulted Liability CO 368 Asbestos Personal (7 835 Patent - Abbreviated ©) 460 Deportation
Student Loans (340 Marine Injury Preduct New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) (345 Marine Product Liability (3 840 Trademark Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR _SRCIAL SEC DREDR |) 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle G 370 Other Fraud 710 Fair Labor Standards O 861 HIA (1395) A 490 Cable/Sai TV
0 160 Stockholders’ Suits (9 355 Motor Vehicle 371 Truth in Lending Act 0 862 Black Lung (923} G1 850 Securitics/Commoditics/
0 190 Other Contract Prodaci Liability Gi 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g} Exchange
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 4 890 Other Statutory Actions
1 196 Franchise Injury 0 385 Property Damage & 740 Railway Labor Act O 865 RSI (405(g)) A 891 Agricultural Acts
(1 362 Personal Injury - Product Liability 6 751 Family and Medical A 893 Environmental Matters
—— Medical Malpractice — Leave Act © 895 Freedom of Information
t REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS: Act
0 210 Land Condemnation (1 440 Other Civil Rights Habeas Corpus: (1 791 Employee Retirement CO 870 Taxes (U.S. Plaintiff 0 896 Arbitration
OF 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
230 Rent Lease & Ejectment 0 442 Employment 510 Motions to Vacate 1 871 IRS—Thid Party Act/Review or Appeal of
(1 246 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
(1 245 Tort Product Liability Accommodations O $30 General 0 950 Constitutionality of
1 296 Ail Other Real Property 9 445 Amer. w/Disabilities -] 1 535 Death Penalty IMMIGRATION State Statutes
Employment Other: G 462 Naturalization Application
1 446 Amer. w/Disabilities -] 1 540 Mandamus & Other | 465 Other Immigration
Other 0 550 Civil Rights Actions
0 448 Education 1 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement
¥V. ORIGIN (lace an “X” in One Box Only)
»@ Original 2 Removed from O 3 Remanded from O 4 Reinstated or 1 4 Transferred from [ 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes uniess diversity):
29U.S.C. § 201, et seg,

Brief description of cause:

 

VI. CAUSE OF ACTION

 

 

 

 

 

Unpaid Wages

VIL REQUESTED IN O) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: OF Yes 3RNo
VIII. RELATED CASE(S) /

IF ANY Bee mmsimctiers)! a yee ait DOCKET NUMBER

= a |
DATE CH "yf OF ATTORNEY OF RECORD
January 25, 2021
FOR OFFICE USE ONLY 7 Uf,
RECEIPT # AMOUNT AMPLYING [FP JUDGE MAG. JUDGE
